DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 16/653,918 filed 10/15/2019, now PAT 11,119,884; which is a CON of 15/133,730 filed 04/20/2016 now PAT 10,445,210; which is a CON of 14/499,619 filed 09/29/2014 now PAT 9,436,578; which is a CON of 12/062,766 filed 04/04/2008 now PAT 8,892,738; which has PRO 60/986,260 filed 11/07/2007. 
3.	Claim filed 08/17/2021 has been acknowledged and are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/21/2022 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,119,884; over claim 1 of U.S. Patent No. 8,892,738; and over claim 1 of U.S. Patent No. 9,436,578; also over claim 1 of U.S. Patent No. 10,445,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for performing a virtual installation of an application within a virtualized environment, in which it does not include the specifics of using predictive streaming as presented on Patents 11,119,884; 8,892,738; 9,436,578 and 10,445,210.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/404,693. Consequently, claim 1 is non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(b)).

8.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vinson et al. (Pub. No. US 2005/0193139; hereinafter referred to as Vinson).

As per claim 1, Vinson discloses a method, comprising: 
intercepting, by a virtual environment at a client, a request for a resource of a virtualized application at the client by the virtual environment (See paragraph [0104] – direct/indirect access to resources); translating the request for the resource into a list of one or more blocks for use in execution of the virtualized application at the client; adding block IDs of the one or more blocks to a log, the log used to determine if the one or more blocks are stored locally for satisfying a future request for the resource of the virtualized application; submitting the list to a streaming system remote from the client; receiving the one or more blocks from the streaming system; using the one or more blocks to execute the virtualized application at the client (See paragraph [00047] – can include additional blocks for execution; stored locally and the structure is generated for future request).

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eylon et al. – Patent No. US 7,197,570 B2; which teaches: System And Method To Send Predicted Application Streamlets To A Client Device.	

10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/12/2022.